Case 3:19-cv-00375-CHB Document 1 Filed 05/22/19 Page 1 of 6 PageID #: 1




                                            Electronically Filed
Case 3:19-cv-00375-CHB Document 1 Filed 05/22/19 Page 2 of 6 PageID #: 2
Case 3:19-cv-00375-CHB Document 1 Filed 05/22/19 Page 3 of 6 PageID #: 3
Case 3:19-cv-00375-CHB Document 1 Filed 05/22/19 Page 4 of 6 PageID #: 4
Case 3:19-cv-00375-CHB Document 1 Filed 05/22/19 Page 5 of 6 PageID #: 5
Case 3:19-cv-00375-CHB Document 1 Filed 05/22/19 Page 6 of 6 PageID #: 6




                                      /s/ Parker M. Wornall
